          Case 2:20-cv-03621-GEKP Document 9 Filed 11/19/20 Page 1 of 6


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DE LAGE LANDEN FINANCIAL
SERVICES, INC.,
                Plaintiff                                         CIVIL ACTION

                   v.

CONVRGD DATA TECH, INC.,                                          No. 20-3621
              Defendant

                                         MEMORANDUM

  PRATTER,    J.                                                                NOVEMBER /      9 ,2020
         De Lage Landen Financial Services, Inc. filed a complaint in July alleging that Convrgd

Data Tech, Inc. had failed to make payments on five lease agreements. Since filing De Lage

Landen has repeatedly attempted to serve Convrgd to no avail. De Lage Landen now moves for

an extension of time to serve Convrgd and for leave to serve using substitute service. At the

Court's request, De Lage Landen submitted an affidavit detailing its efforts to serve Convrgd.

         For the reasons that follow, the Court grants De Lage Landen an additional 45 days to serve

Convrgd but denies its request at this time for leave to serve Convrgd by alternate means.

    I.      Procedural History

         Because De Lage Landen filed its complaint on July 24, 2020, it was required to serve

Convrgd by October 22, 2020. Fed. R. Civ. P. 4(m). 1 Using information from the California

Department of State's business entity records, De Lage Landen engaged a process server to serve

Convrgd at its registered agent's address. The process server returned the summons unexecuted

because the "business is no longer located at the address." De Lage Landen then attempted to

personally serve Convrgd at its place of business using the address Convrgd provided in the



       Federal Rule of Civil Procedure 4(m) provides that service must be effected within 90 days of filing
the complaint.

                                                     1
           Case 2:20-cv-03621-GEKP Document 9 Filed 11/19/20 Page 2 of 6


    contracts at issue with De Lage Landen and in its filings with the California Department of State.

This attempt was likewise unsuccessful because Convrgd was no longer operating at this address.

Undeterred, De Lage Landen next attempted to serve Convrgd's registered agent's registered agent

via hand delivery. Again, this effort failed because the business was closed until November. De

Lage Landen has not stated whether it has re-attempted service on the registered agent's registered

agent this month.

           De Lage Landen then attempted to serve the only corporate officer2 who is a U.S. resident. 3

The company obtained the names of the corporate officers from a Statement of Information

Convrgd had filed with the California Secretary of State. Public records revealed that only the

corporate secretary, William Groh, lives in the United States. De Lage Landen found three

possible addresses associated with Mr. Groh, one in California, Florida, and North Carolina.

Service on the California address would be futile as a search revealed that it is an empty lot in a

remote area.

           De Lage Landen was unsuccessful in its attempts to serve Mr. Groh at the Florida and

North Carolina addresses. Personal service was not possible at the Florida address as it was behind

a gate, and the process server was denied entry. De Lage Landen did not state whether it made

subsequent attempts to serve Mr. Groh in Florida. Nor could the process server serve Mr. Groh in

North Carolina because Mr. Groh had since moved from that address. De Lage Landen has been

unable to discover any additional addresses for Convrgd's officers or employees.




2
         Rule 4(h)(l) provides that domestic corporations may be served by "delivering a copy of the
summons and of the complaint to an officer, a managing or general agent, or any other agent authorized by
appointment or by law to receive service of process and-if the agent is one authorized by statute and the
statute so requires-by also mailing a copy of each to the defendant[.]" Fed. R. Civ. P. 4(h)(l)(B).
3
        According to the Statement oflnformation, Convrgd's Chief Executive Officer and Chief Financial
Officer resides in India.

                                                   2
             Case 2:20-cv-03621-GEKP Document 9 Filed 11/19/20 Page 3 of 6


       II.       Alternative Service

             Federal Rule of Civil Procedure 4(e)(l) permits service by "following state law for serving

    a summons in an action brought in courts of general jurisdiction in the state where the district court

is located or where service is made."            Because the case is before the Eastern District of

    Pennsylvania, Pennsylvania Rules of Civil Procedure apply. 4 Relevant here, Pennsylvania law

provides that:

             If service cannot be made under the applicable rule the plaintiff may move the court for a
             special order directing the method of service. The motion shall be accompanied by an
             affidavit stating the nature and extent of the investigation which has been made to
             determine the whereabouts of the defendant and the reasons why service cannot be made.

Pa. R. Civ .P. 430(a).

             Alternative service, however, is a last resort. Courts within this Circuit have held that a

plaintiff moving for alternative service under Rule 430(a) must show "(1) a good faith effort to

locate the defendant; (2) practical efforts to serve the defendant under these circumstances; and (3)

a method of alternative service that is reasonably calculated to provide the defendant with notice."

Barbosa v. Dana Capital Grp., Inc., No. CIV. A. 07-CV-1724, 2009 WL 902339, at *4 (E.D. Pa.

Mar. 31, 2009) (collecting cases). Rule 430(a) articulates a non-exhaustive list for locating a

defendant, including making inquiries of postal authorities, examining voter registration records,

and local tax records. See also Deer Park Lumber, Inc. v. Major, 559 A.2d 941, 946 (Pa. Super.

Ct. 1989). A plaintiff must do more than a mere paper search before invoking Rule 430(a). Id.

             De Lage Landen has set forth its quixotic efforts to locate and serve Convrgd in its motion

and accompanying affidavit. Doc. Nos. 4, 8. The efforts likely have been exasperating for De

Lage Landen. It first obtained Convrgd's address from information Convrgd provided to the

California Secretary of State, including its registered agent and business location.             It then


4
        The rule uses the disjunctive "or" for the applicable state law governing service. According to
records maintained by the California Secretary of State, Convrgd is registered in California.

                                                     3
        Case 2:20-cv-03621-GEKP Document 9 Filed 11/19/20 Page 4 of 6


researched voter registration records to pull two addresses associated with Convrgd's corporate

secretary. It also located three email addresses, one listed on Convrgd's website, and two others

from searching the registration of Convrgd's website's IP addresses. The Court first finds that

DLL's efforts to locate Convrgd satisfy the good faith requirement.

       De Lage Landen falters, however, regarding its practical efforts to serve Convrgd. A

plaintiff seeking leave for alternative service is required to make multiple attempts to serve a

defendant. Barbosa, 2009 WL 902339, at *6. "Half hearted attempts at service" do not count.

Banegas v. Hampton, 2009 WL 1140268, at *2 (E.D. Pa. Apr. 27, 2009).

       It is true that De Lage Landen attempted to serve Convrgd at its registered agent, its

registered business address, and its registered agent's registered agent. These attempts were all

unsuccessful.   The Court takes notice that repeated efforts to serve the registered agent or

Convrgd's business address using the information from the Secretary of State would be futile

because Convrgd and its registered agent have since vacated those locations and have not updated

the records with new addresses.

       But it is De Lage Landen's efforts to personally serve Mr. Groh that do not yet meet the

"practical efforts to serve" requirement. De Lage Landen admitted that it attempted on only one

occasion to personally serve Mr. Groh at the Florida address. Doc. No. 8. Alternative service is

warranted when the plaintiff has left no stone unturned. Grove v. Guilfoyle, 222 F.R.D. 255, 257

(E.D. Pa. 2004). Courts in this Circuit have found a plaintiffs efforts insufficient where three

attempts were made, two of which were on the same day of the week. Banegas, 2009 WL 1140268,

at *2. Although De Lage Landen has been diligent indeed in its attempt to serve Convrgd, the

same cannot be said-at this time-about its efforts to reach its corporate officer. See, e.g.,

Premium Payment Plan v. Shannon Cab Co., No. 04-4669, 2007 WL 2319776, at *1 (E.D. Pa.




                                               4
           Case 2:20-cv-03621-GEKP Document 9 Filed 11/19/20 Page 5 of 6


Aug. 13, 2007) (finding the "several attempts" to serve defendant's officer in which the officer

refused to come to the door and the "stake-out" of the residence constituted reasonable efforts).

           Because De Lage Landen has not yet demonstrated that it has made sufficient requisite

practical efforts to serve Convrgd, the Court need not consider whether its proposed methods of

alternative service are reasonably calculated to provide Convrgd with notice of the proceedings.

    III.      Extension of Time for Service

           Earlier this month, the Court ordered that De Lage Landen either timely serve the summons

and complaint on Convrgd or show good cause for its failure to do so. Given the challenges with

serving Convrgd to date, De Lage Landen now seeks an extension of time to effect service.

           A two-step inquiry informs whether to extend the time for service. Boley v. Kaymark, 123

F.3d 756, 758 (3d Cir. 1997). The court must first determine whether good cause exists for

plaintiffs failure to timely serve the defendant. If good cause exists, the court must grant the

extension. Id; Fed R. Civ. P. 4(m). If good cause does not exist, then the court must consider

whether to grant a discretionary extension of time. Petrucelli v. Bohringer and Ratzinger, 46 F.3d

1298, 1307 (3d Cir.1995). Whether good cause has been shown is within the court's discretion.

Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565,569 n.4 (3d Cir.1996).

        The Third Circuit Court of Appeals has equated good cause with excusable neglect.

McCrae v. KLLM Inc., 89 F. App'x 361, 364 (3d Cir. 2004). The appellate court has defined

excusable neglect as requiring a showing of "good faith on the part of the party seeking an

enlargement and some reasonable basis for noncompliance within the time specified in the rules."

Petrucelli, 46 F.3d at 1307. Again, half-hearted efforts at service does not meet this threshold. Id.

       For the reasons articulated above, the Court finds that De Lage Landen has established a

good faith effort to locate Convrgd and has repeatedly attempted to serve Convrgd. Although its




                                                  5
       Case 2:20-cv-03621-GEKP Document 9 Filed 11/19/20 Page 6 of 6


attempts do not yet meet the threshold for leave to serve using alternate means, the Court will grant

De Lage Landen an additional 45 days to serve Convrgd.


                                           CONCLUSION

       For the reasons set out in this memorandum, the Court grants De Lage Landen's motion

for an extension of time and denies at this time its motion for leave to serve by alternate means.

An appropriate order follows.




                                                     UNITED STATES DISTRICT JUDGE




                                                6
